DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
Claim Objections
Claim 11 is objected to because of the following informalities:  in line 6, “the first diameter” should be replaced with –a first diameter--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,297,157 (hereinafter Wendorff).
Regarding claim 11, Wendorff discloses a water closet flange mounting plate (30) for mounting over a first bore in a floor (60)(col. 7, ln. 24 – 30), the water closet flange mounting plate comprising a sheet body configured to mount on a top surface of the floor (60) to cover the first bore (col. 7, ln. 24 – 30), a second bore (34) formed in the sheet body, the second bore having a second diameter smaller than a first diameter of the first bore (col. 7, ln. 24 – 30); and a closet flange (20) connected to the sheet body, the closet flange having one or more mounting slots or holes for mounting a water closet to the closet flange (col. 5, ln. 16 – 17; fig. 2B), the closet flange further having a third bore with a center axis coinciding with a center axis of the second bore (note central bore in closet flange (20) as seen in fig. 1), the third bore having a diameter smaller than the second diameter of the second more (note that the closet flange is inserted into the sheet body and thus the third bore diameter is smaller than the second bore diameter), and regarding the limitation that recites “wherein the sheet body and third diameter being dimensioned such that the first bore can be offset from the center axis such that a first edge of the first bore can align with a second edge of the third bore without exposing other portions of the first edge of the first bore from the sheet body, the offset can be in each of a first direction and a second direction perpendicular to the first direction”, the device of Wendorff is capable of being positioned in such a manner since it meets all of the claimed structural limitations. “Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").” (MPEP 2114. Section I. Inherency and Functional Limitations in Apparatus Claims).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendorff in view of US Patent 8,561,218 (hereinafter Arce).
Regarding claim 12, Wendorff shows the sheet body (30) is formed having a peripheral portion configured to sit directly on the floor, and a central portion that includes the second bore and the closet flange (20), and an entirety of the peripheral portion includes an outer peripheral edge (at 40) of the peripheral portion is planar but fails to show the central portion is formed to be elevated above the floor when the peripheral portion sits directly on the floor, and a height between the peripheral portion and the elevated central portion is in a range of ¼ to ½ inch. Attention is turned to Arce which shows a toilet flange stabilizer with a sheet body (100) having a peripheral portion (180) configured to sit directly on a floor and a central portion (110) with a bore (120) for elevating the central portion above the floor (fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the central portion of Wendorff to be formed to be elevated above the floor when the peripheral portion sits directly on the floor to stabilize the toilet flange and toilet base as evidenced by the teachings of Arce. This coincides with Wendorff’s intended use of stabilizing a toilet base and flange during installation. Regarding the limitation that the elevation be in the range of ¼ to ½ inch. Applicant has not disclosed that the range claimed solves any stated problem or is for any particular use, indicating rather that it exemplary. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select a height between the peripheral and central portions to be in the range of ¼ to ½ inch because such a modification would have been a considered a mere design consideration which fails to patentably distinguish over the combination of Wendorff and Arce.
Regarding claim 13, under the modification in view of Arce, Arce shows the central portion has a circular peripheral shape when viewed in a direction perpendicular to the sheet body (fig. 2).
Regarding claim 14, Wendorff shows the sheet body further comprises a plurality of mounting holes (38) formed in the peripheral portion for mounting the sheet body to the floor, the plurality of mounting holes being disposed proximate to the outer peripheral edge (40) of the sheet body (a periphery of the water closet being defined by the horn of the toilet body fig. 3).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendorff in view of US Patent 8,336,127 (hereinafter Butcher).
Wendorff teaches a length of each of four sides (40) is approximately 8” but that other measures may be used (col. 5, ln. 39 – 43) and thus fails to show approximately 14 inches. Attention is turned to Butcher which shows a mounting plate (10) having a sheet body (52) and a central bore (56), the sheet body having a length from 6 to 16 inches depending on installation requirements (col. 7, ln. 18 – 20). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select an appropriate length for the mounting plate sheet body depending on the specifics of the installation; to select a length of approximately 14 inches falls well within the purview of the invention as evidenced by the teachings of Butcher which show that 14 inches falls within a known range of support sheet body dimensions to produce the expected result of coupling a toilet base to a toilet flange and subfloor.
Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. 
Applicant argues on pg. 5 that Butcher discloses a plate that is mounted underneath the floor. This argument is moot because Butcher was not relied upon for a showing of this feature. The primary reference, Wendorff, shows a mounting plate that is mounted on a top surface of the floor (see fig. 1).
Applicant argues that neither Wendorff or Butcher show a sheet body having a square shape and a length of each of four sides being approximately 14 inches. The Examiner respectfully disagrees. Wendorff shows a square sheet body, and Butcher was relied upon as a teaching that a dimension of approximately 14 inches was taught by the prior art for the same intended use (col. 7, ln. 18 – 20; 14 inches falls within the range recited by Butcher and is thus met by the prior art).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754